Citation Nr: 1614966	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material has been received to reopen a claim of legal entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The appellant alleges that her spouse, now deceased, had active service in the U.S. Armed Forces from December 1941 through December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.

In addition to the paper claims file, the record before the Board includes Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files.  VBMS contains a document duplicative of what is in the paper claims file.  VBMS contains additional relevant documents that have been reviewed by the Board.


FINDINGS OF FACT

1.  A July 2009 Board decision determined that the appellant was not legally entitled to VA death benefits because her deceased spouse did not have qualifying military service for that benefit.  The appellant did not appeal this decision.

2.  The evidence associated with the claims file since the Board's July 2009 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the appellant's claim of legal entitlement to VA death benefits.



CONCLUSIONS OF LAW

1.  The July 2009 Board decision that denied the appellant legal entitlement to VA death benefits is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The additional evidence associated with the claims file since the Board's final July 2009 decision, while new, is not material, and the issue of the appellant's legal entitlement to VA death benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistance Act of 2000 is not applicable to matters in which the law, and not the evidence, is dispositive).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A July 2009 Board decision denied the appellant basic eligibility for VA death benefits, based essentially on a finding that the Veteran's service was not qualifying for such benefits.  She did not appeal that decision to the Court.  Accordingly the July 2009 Board decision is final.  See 38 U.S.C.A. § 7104.

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2015).  The term veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air service includes active duty, which is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. 
§ 107; 38 C.F.R. §§ 3.40, 3.41.  VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203.  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a Guerrilla.  38 C.F.R. §§ 3.20, 3.41.  Moreover, a service department determination as to an individual's service is binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  This requires of verification of service from the relevant service department, which would be the Department of the Army, as opposed to the National Personnel Records Center (NPRC).  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

The evidence of record at the time of the July 2009 Board decision included:  the appellant's April 2004 statement that her deceased spouse served in the 101st Infantry Division, Attached 31st U.S. Army, "A" Company, 112th Provincial Battalion, 110th Division, M.D., 8th U.S. Army; a December 1945 certificate of honorable discharge from the U.S. Army and signed by a Colonel, U.S. Army, Adjutant General showing that the deceased was discharged from the above-named unit at Agusan Pequeno, Butuan, Agusan, P.I.; a March 1974 document signed by the same colonel attesting to the deceased's service in 1" Company, 3rd Battalion, 101st Infantry attached 31st U.S. Army, A Company, 112th Provisional Battalion attached 8th U.S. Army and that he served in the U.S. Army, USAFFE and USFIP, Armed Forces of the Philippines for the purposes of obtaining salary adjustment; and an August 1989 affidavit of FSP who attested that the deceased was inducted in the USAFFE in September 1941 and appeared on the roster of troops for "L" Company, 3rd Battalion, 101st Infantry Regiment and served under the affiant.  The evidence also included October 2006 and January 2007 certifications from the NPRC that the deceased had no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas in the service of the USAFFE. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant sought to reopen the issue of her legal eligibility for VA death benefits in September 2011.  In her letter, she asserted that her deceased spouse had qualifying military service during World War II, entitling her to VA death benefits.  The appellant did not raise new arguments or theories of entitlement, nor suggest the availability of any other favorable evidence.  Additional evidence received since the July 2009 Board decision includes duplicate copies of the December 1945 certificate of honorable discharge from the U.S. Army and the August 1989 affidavit from FSP.  To the extent that these documents have been resubmitted, the evidence is merely duplicative of evidence that was already available at the time of the Board's final July 2009 decision.

The evidence received since the July 2009 Board decision also includes a March 2013 certification from the NPRC and a November 2015 certification from the Department of the Army that the deceased had no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas in the service of the USAFFE.  In addition, the appellant submitted documents from the Presidential Action Center in Manila which essentially show that the appellant was seeking intercession from the Philippine government regarding her VA claim.  Although this evidence is new, it is not material as it does not show that the deceased had the requisite military service for the appellant to be eligible for VA death benefits.  These documents also do not raise any new arguments or suggest the availability of any evidence in support of the appellant's claim.

The only new evidence received since the July 2009 Board decision, as noted above, does not show, or tend to identify (for VA to verify) any additional period of service by the appellant's deceased spouse.  It does not tend to indicate that he had service qualifying for VA benefits; therefore it does not address the unestablished fact necessary to substantiate the death benefits claim or raise a reasonable possibility of substantiating the claim, and is not new and material.

Accordingly, the claim seeking VA death benefits may not be reopened.  The law is dispositive in this matter; there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The appeal to reopen a claim seeking legal entitlement to VA death benefits is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


